Citation Nr: 0806834	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-22 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
left knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for a left wrist 
disability with arthritis, currently rated as 10 percent 
disabling.

4.  Entitlement to an initial compensable rating for 
hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to May 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by slight instability and by limitation of 
flexion; flexion is not limited to less than 45 degrees and 
extension is full.

2.  The veteran's left wrist disability is currently 
manifested by limitation of motion; the wrist is not 
ankylosed.

3.  The veteran's diastolic blood pressure readings have 
never been predominantly 100 or more and his systolic 
readings are not predominantly 160 or more.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5257 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 
(2007).  

3.  The criteria for a rating in excess of 10 percent for a 
left wrist disability with arthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5214, 5215 (2007).

4.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected left knee disability and service-connected left 
wrist disability.  The veteran is also seeking a compensable 
rating for hypertension.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice, to include notice that he 
should submit any pertinent evidence in his possession, in a 
letter mailed in March 2005, prior to the initial 
adjudication of the claims.  Although the veteran was not 
provided notice of the type of evidence necessary to 
establish an effective date for an increased rating until 
March 2007, after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating or a 
compensable rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claims was no more than harmless error.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The record also reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.

II.  Evidentiary Background for left knee disability and left 
wrist disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left knee disability and left wrist 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability.  In this regard the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran is currently assigned a 10 percent rating for 
instability of the left knee and a 10 percent rating for 
degenerative joint disease of the left knee.  He is also 
assigned a 10 percent rating for a left wrist disability.

A May 2005 orthopedics consult showed patellofemoral syndrome 
of the left knee.  Range of motion was to 135 degrees.  

In an August 2005 outpatient treatment record, the physician 
diagnosed the veteran with tendonitis of the left wrist.  

An outpatient treatment record from October 2005 shows that 
the veteran complained of his knee giving way and of losing 
his grip strength in his left hand.  

In June 2005, the veteran was afforded a VA examination.  The 
veteran complained of instability of his left knee and noted 
that he wears a knee brace.  Upon examination, flexion was to 
110 degrees.  There is no increase in loss of range of motion 
due to pain, fatigue, or weakness.  The veteran also 
complained of weakness in left hand grip strength.  Upon 
examination, dorsiflexion was to 30 degrees with pain at 30 
degrees.  With repetition, there is no increase in loss of 
range of motion due to pain, fatigue, or weakness.  The 
examiner did not detect any instability of the knee.  The 
grip strength in the left hand was reduced approximately 50 
percent when compared to the grip strength in the right hand.  
He was diagnosed with left patellofemoral syndrome with 
subsequent development of degenerative joint disease and 
previous fracture of the left navicular bone with arthritis.  

In December 2006, the veteran was afforded another VA 
examination.  The veteran complained of chronic mild left 
knee pain.  He also noted occasional locking and giving way 
of his left knee.  Upon examination, the veteran's gait was 
normal.  The ligaments were tight in the left knee without 
evidence of ligament laxity to stress testing in all 
directions.  The veteran was able to flex to 110 degrees with 
pain at 110 degrees.  The patella was stressed mediolaterally 
and there was noted mild laxity with mediolateral stress 
testing.  There was no additional weakness, fatigability, 
discoordination, additional restricted range of motion or 
functional impairment following repetitive stress testing 
against resistance involving his left knee.  The veteran 
complained of increased pain and weakness of the left wrist.  
Upon examination, the left wrist was normal without swelling, 
redness, or heat.  There was localized tenderness over the 
dorsum of the left wrist.  Range of motion of the left wrist 
revealed extension to 30 degrees with pain at 30 degrees, and 
flexion to 30 degrees with pain at 30 degrees.  There was 
radial deviation of 5 degrees with pain at 5 degrees and 
ulnar deviation at 15 degrees with pain at 15 degrees.  There 
was no additional weakness, fatigability, discoordination, 
additional restricted range of motion, or functional 
impairment following repetitive stress testing against 
resistance involving the left wrist.  In conclusion, the 
veteran was diagnosed with patellofemoral syndrome of the 
left knee with degenerative joint disease and residuals of 
left navicular fracture with degenerative joint disease.  

Also in December 2006, the veteran was afforded a peripheral 
nerve examination and a nerve conduction velocities test to 
determine any neurological impairment of the veteran's left 
wrist.  The tests concluded that there was no 
electrodiagnostic evidence of left median neuropathy at the 
wrist (carpal tunnel syndrome) or ulnar neuropathy.

III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

Ankylosis of the major wrist warrants a 50 percent evaluation 
if it is unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation.  Ankylosis in any other 
position, except favorable, warrants a 40 percent evaluation.  
Favorable ankylosis in 20 to 30 degrees of dorsiflexion 
warrants a 30 percent evaluation.  Extremely unfavorable 
ankylosis will be rated as loss of use of the hands under 
diagnostic code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  

Limitation of the major wrist warrants a 10 percent rating if 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided; however, the regulation does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  


It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

In regard to the issue of an increased rating for 
hypertension, the Rating Schedule provides that a 10 percent 
evaluation is warranted if diastolic pressure is 
predominantly 100 or more, systolic pressure is predominantly 
160 or more, or if there is a history of diastolic pressure 
predominantly 100 or more and continuous medication is 
required for control.  38 C.F.R. § 4.104, Code 7101 (2007).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

IV.  Analysis

A.  Left knee Disability

Although the veteran alleges that he has more instability of 
his left knee than is contemplated by the assigned 
evaluation, the medical evidence consistently indicates that 
he has slight instability of his left knee.  There is no 
objective evidence showing more than slight instability or 
subluxation of the veteran's left knee.  The examiner in the 
most recent VA examination in December 2006 stated that when 
the patella was stressed mediolaterally, there was mild 
laxity noted.  The veteran also complained of only occasional 
locking and giving way of his left knee.  Therefore, an 
evaluation in excess of 10 percent is not warranted for this 
component of the disability.

The medical evidence has also consistently demonstrated that 
the veteran has no compensable limitation of extension or 
flexion of his left knee.  At the most recent VA examination, 
even after repetitive testing, range of motion was from 0 to 
110 degrees.  Therefore, the veteran's left knee disability 
does not warrant a compensable rating under Diagnostic Codes 
5261 and 5260.

Although the reported ranges of motion do not support a 
compensable rating, in determining the degree of limitation 
of motion, the Board must also consider functional loss due 
to lack of normal endurance; functional loss due to pain, and 
pain on use and during flare-ups; functional impairment due 
to weakened movement, excess fatigability, and 
incoordination; and the effects of the disability on the 
veteran's ordinary activity.  During the June 2005 VA 
examination, there was no increase in loss of range of motion 
due to pain, fatigue, or weakness of the left knee.  
Furthermore, in the December 2006 VA examination, there was 
no additional weakness, fatigability, discoordination, 
additional restricted range of motion or functional 
impairment following repetitive stress testing against 
resistance involving his left knee.

In essence, the limitation of motion of the veteran's left 
knee is to a noncompensable degree.  Under the provisions of 
Diagnostic Code 5003, a 10 percent rating is for application, 
based on X-ray evidence of arthritis and painful motion of 
the left knee.  Therefore, a higher rating than the veteran's 
10 percent rating currently assigned for degenerative joint 
disease is not warranted.

The Board notes that, while the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.49 (DeLuca factors) were considered with 
respect to the Board's analysis under Diagnostic Codes 5260 
and 5261, the 10 percent rating currently assigned under 
Diagnostic Code 5003 is based entirely on X-ray findings of 
arthritis and painful motion of the knee.  Thus, the DeLuca 
factors have already been considered and included in the 10 
percent rating assigned.  The assignment of additional 
compensation under the DeLuca provisions would essentially 
compensate the veteran twice for the same symptoms.  38 
C.F.R. § 4.14 (2007).  Moreover, although the veteran 
complained of occasional locking of his knee, the objective 
evidence reflects that the veteran does not experience 
locking of the knee.  
The Board has considered whether there is any other basis for 
assigning a higher evaluation for the components of the 
veteran's left knee disability but has found none.  Moreover, 
the Board has considered the benefit-of-the-doubt doctrine 
but finds that there is no approximate balance of positive 
and negative evidence such as to warrant its application.  
The medical evidence preponderates against the veteran's 
claims.  

B.  Left Wrist Disability

The veteran is seeking an increased disability rating for his 
service-connected left wrist disability with arthritis which 
is currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5215 and 5010 (2007).  

The veteran contends that the symptomatology associated with 
his left wrist disability is more severe than is contemplated 
by the currently assigned rating because he does not have 
full movement or flexibility in his left wrist and he has 
weakened grip strength.  

The veteran is currently in receipt of the maximum evaluation 
authorized for limitation of motion of the major wrist 
without ankylosis.  

As the VA medical examiner's report shows in his most recent 
VA examination, although the veteran had limitation of motion 
of his wrist, he did not have ankylosis of the wrist.  During 
his most recent VA examination, range of motion of the left 
wrist revealed extension to 30 degrees with pain at 30 
degrees, and flexion to 30 degrees with pain at 30 degrees.

This VA examination also showed radial deviation of 5 degrees 
with pain at 5 degrees and ulnar deviation at 15 degrees with 
pain at 15 degrees.  Although this examination shows a 
significant decrease in ulnar deviation, there was no 
indication that the veteran's ulnar deviation was so impaired 
as to warrant a higher disability rating due to ankylosis.  
See 38 C.F.R. § 4.71, Plate I.

The Board has also reviewed the veteran's complaints under 
the provisions of Deluca v. Brown.  The evidence does show 
that the veteran experiences functional impairment as well as 
limitations on his activities of daily life and employment 
due to his left wrist disability.  See 38 C.F.R. § 4.40 and 
4.45.  The veteran is ambidextrous.  During the December 2006 
VA examination, there was no additional weakness, 
fatigability, discoordination, additional restricted range of 
motion, or functional impairment following repetitive stress 
testing against resistance involving the left wrist.  

The Board acknowledges the veteran's complaints regarding the 
increased pain and increase in weakness of his left wrist.  
However, the evidence shows that despite his disability, the 
veteran is still able to function and use his wrist on a 
daily basis.  In sum, when all pertinent disability factors 
are considered, the evidence clearly establishes that the 
veteran retains useful motion of his wrist and therefore is 
not entitled to a higher evaluation on the basis of 
ankylosis.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For 
instance, the veteran was referred for a peripheral nerve 
exam in December 2006 to determine if there are any 
neurological problems secondary to the veteran's left wrist 
disability.  After obtaining nerve conduction velocities, it 
was determined that there is no electrodiagnostic evidence of 
left median neuropathy at the wrist (carpal tunnel syndrome) 
or ulnar neuropathy.  In conclusion, the Board has found no 
other provisions of 38 C.F.R. Part 3 and 4 that provide a 
basis upon which to assign a higher disability evaluation or 
separate compensable evaluation for the disability.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran is not entitled to a 
rating in excess of 10 percent rating for his left wrist 
disability.  

Moreover, the Board has considered the benefit-of-the-doubt 
doctrine but finds that there is no approximate balance of 
positive and negative evidence such as to warrant its 
application.  The medical evidence preponderates against the 
veteran's claims.  


								[Continued on next 
page]

C.  Hypertension

As a preliminary matter, the Board has jurisdiction over this 
issue by deeming the veteran's September 2007 hearing 
transcript as a timely substantive appeal.  38 C.F.R. 
§ 20.200, 20.202, 20.300 (2007).

As to the merits of the issue of entitlement to a compensable 
initial rating for hypertension, the evidence does not show 
that the veteran has had diastolic pressure of predominantly 
100 or more or systolic pressure of predominantly 160 or more 
necessary to be awarded the minimum 10 percent disability 
rating availa0ble under Diagnostic Code 7101.  Only on 
occasion has the evidence shown systolic pressure to be over 
160.  

A December 2006 VA examination report shows blood pressure 
readings of 168/70, 145/70 and 145/70.  The veteran reported 
that he had run out of his medication but usually takes 
medication for his hypertension. 

Since the evidence shows that the veteran has had no 
diastolic reading of 100 or more and only one blood pressure 
systolic reading of 160 or higher, a compensable rating for 
the veteran's hypertension is not warranted.

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disabilities and 
that the manifestations of the disabilities are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a rating in excess of 10 percent for 
instability of the left knee is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

Entitlement to a rating in excess of 10 percent for a wrist 
disability with arthritis is denied.

An initial compensable rating for hypertension is denied.



____________________________________________
JONATHAN B. KRAMER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


